Name: Commission Regulation (EC) No 519/98 of 5 March 1998 amending Council Regulation (EC) No 934/95, establishing tariff ceilings and a Community statistical surveillance in the framework of reference quantities for a certain number of products originating in Cyprus, Egypt, Jordan, Israel, Tunisia, Syria, Malta, Morocco and the West Bank and the Gaza Strip
 Type: Regulation
 Subject Matter: cooperation policy;  regions and regional policy;  tariff policy;  trade policy;  agricultural activity;  economic analysis
 Date Published: nan

 Avis juridique important|31998R0519Commission Regulation (EC) No 519/98 of 5 March 1998 amending Council Regulation (EC) No 934/95, establishing tariff ceilings and a Community statistical surveillance in the framework of reference quantities for a certain number of products originating in Cyprus, Egypt, Jordan, Israel, Tunisia, Syria, Malta, Morocco and the West Bank and the Gaza Strip Official Journal L 066 , 06/03/1998 P. 0003 - 0007COMMISSION REGULATION (EC) No 519/98 of 5 March 1998 amending Council Regulation (EC) No 934/95, establishing tariff ceilings and a Community statistical surveillance in the framework of reference quantities for a certain number of products originating in Cyprus, Egypt, Jordan, Israel, Tunisia, Syria, Malta, Morocco and the West Bank and the Gaza Strip THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 934/95 of 10 April 1995 establishing tariff ceilings and a Community statistical surveillance in the framework of reference quantities for a certain number of products originating in Cyprus, Egypt, Jordan, Israel, Tunisia, Syria, Malta, Morocco and the West Bank and the Gaza Strip (1), as last amended by Regulation (EC) No 553/97 (2), and in particular Articles 3 and 4 thereof,Whereas the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Tunisia, of the other part (3), enters into force on 1 March 1998; whereas this agreement provides that certain products originating in Tunisia can benefit from tariff concessions within the framework of reference quantities, when imported into the Community and are subject to a Community statistical surveillance; whereas the agreement provides that the volumes of the reference quantities for these products are increased, between 1 January 1997 and 1 January 2000, in four yearly and equal steps, representing 3 % of these volumes; whereas the increases provided by the agreement for implementation in 1997 could not take place because of the entry into force of the agreement on 1 March 1998 and, consequently, the volumes of the reference quantities applicable in 1998 take account of two increases; whereas the new agreement provides a tariff concession for new potatoes from 1 January to 31 March, in the framework of a community tariff quota, but due to the entry into force of the agreement on 1 March 1998, it seems desirable to maintain for January and February 1998 the current concession for these products in the framework of a reference quantity;Whereas, as a means of implementing the new concessions provided in the above mentioned agreement, Regulation (EC) No 934/95 should be amended; whereas, for all the products listed in Annex II to Regulation (EC) No 934/95, this amendment must also take account of the necessary technical adjustments resulting from amendments of the Combined Nomenclature and of TARIC subdivisions;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee,HAS ADOPTED THIS REGULATION:Article 1 Annex II to Regulation (EC) No 934/95 shall be replaced by the Annex to this Regulation.Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 1998, except for the reference quantities with order numbers 18.0110, 18.0125 and 18.0145, which shall apply from 1 March 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 March 1998.For the CommissionMario MONTIMember of the Commission(1) OJ L 96, 28. 4. 1995, p. 6.(2) OJ L 85, 27. 3. 1997, p. 10.(3) Not yet published in the Official Journal.ANNEX 'ANNEX IINotwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of the current Regulation. Where ex CN codes are indicated, the preferential scheme is to determined by application of the CN code and corresponding description taken together>TABLE>`